DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19, in the reply filed on 18 March 2022 is acknowledged.
Claims 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 March 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS OF EMBEDDING AN ELONGATE SUSCEPTOR WITHIN A THERMOPLASTIC BODY 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites, “extending such that an aspect ratio of the extended portion is at least 5 and at most 100.” However, it is unclear what this aspect ratio is in relation to. Is the aspect ratio the length of the extended portion to a cross-sectional dimension?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 10-12, 14-15, and 17 are rejected under 35 U.S.C. 102(a) as being anticipated by Grgac et al.(US 8,323,444 B2).
Regarding claim 1, Grgac discloses a method of embedding resistive implant for welding assemblies of plastic components, equated with the claimed elongate susceptor within a thermoplastic body (title/abstract) , the method comprising:
extending a resistive implant material 24, equate with the elongate susceptor, from a first member/roller 26, equated with a guide structure of an application tool, and to a second member/roller 28, equated with a body-contacting structure of the application tool such that an extended portion 32 of the elongate susceptor extends between the guide structure 26 and the body-contacting structure 28 (3:26-57; FIG);
heating, with a heating structure of the application tool, a segment of the elongate susceptor to a segment temperature that is greater than a melt temperature of the thermoplastic body, to produce a heated portion of the elongate susceptor (1:58-2:9, 3:26+; FIG);
pressing, with the body-contacting structure, a leading region of the heated portion of the elongate susceptor through a body surface of the thermoplastic body and into the thermoplastic body (3:58+, 4:39+; FIG); and
concurrently with the pressing and the extending, operatively translating 31 at least one of the body-contacting structure and the application tool along an embedment pathway for the elongate susceptor, wherein the embedment pathway is defined along the body surface, and further wherein the operatively translating includes smoothing the body surface with the body-contacting structure (3:48, 4:6, 5:13+; FIG).  
Regarding claim 2, Grgac discloses extending from an elongate susceptor source that includes a spool 22 of elongate susceptor material (3:32-34).
Regarding claim 3, Grgac discloses continuously moving, at least during the operatively translating, the extended portion of the elongate susceptor along an elongate axis thereof (5:13+).
Regarding claim 7, Grgac discloses the heating includes electrically heating the segment of the elongate susceptor by providing an electric current to the segment of the elongate susceptor to resistively heat the segment of the elongate susceptor (4:24-38).
Regarding claim 10, Grgac discloses the pressing includes melting a melt region of the thermoplastic body via heat transfer from the heated portion of the elongate susceptor (1:58-2:9, 3:26+, 5:13+; FIG).
Regarding claim 11, Grgac discloses subsequent to the smoothing, the method further includes cooling the melt region to solidify the melt region and retain an embedded length of the elongate susceptor within the thermoplastic body (1:58-2:9, 3:48, 4:6, 5:13+; FIG).  
Regarding claim 12, Grgac discloses the claimed process, which suggests the claimed melt region defines a maximum melt region transverse cross-sectional extent as measured perpendicular to an elongate axis of the melt region, wherein the leading region of the heated portion of the elongate susceptor defines a maximum susceptor transverse cross-sectional dimension as measured perpendicular to the elongate axis of the melt region, and further wherein the melting includes melting such that a ratio of the maximum melt region transverse cross-sectional extent to the maximum susceptor transverse cross-sectional dimension is at most 5, absent evidence to the contrary (MPEP § 2112.02).
Regarding claim 14-15, Grgac discloses that the elongate susceptor is stainless steel mesh/wire (3:35+).
Regarding claim 17, Grgac discloses the method includes performing at least the extending, the heating, the pressing, the operatively translating, and the smoothing without distorting the thermoplastic body (FIG).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 9, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grgac et al.(US 8,323,444 B2) as applied to claim 1. 
Regarding claims 5, 6, 9, and 18, Grgac does not appear to expressly discloses the length of the extended portion, an aspect ratio of the extended portion, a heating time, or a ratio of the body thickness to the susceptor dimension. Although Grgac suggests a stainless steel mesh with wires of 0.009 inches in diameter woven in a plain weave of sixteen wires to an inch (2:16+).
However, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Grgac to achieve the claimed length, ratios, or time. Specifically, the length of the extended portion is dependent on the size and spacing of the rollers 26 and 27 and could be adjusted within the claimed range with ordinary experimentation; the aspect ratio is also dependent on the cross-section of the wire and length of the extended portion which is adjustable with expected results; the time of heating is dependent on the amount of current supplied by the energy source and the skilled artisan would recognize that the substantially continuous process would require substantially instantaneous heating and would be within the claimed range with expected results; finally, the thickness of thermoplastic body could be chosen such that the claimed ratio with the susceptor cross-section and is adjustable within the claimed range with expected results.  
Regarding claim 12, Grgac suggests the claimed process.
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art that the process of Grgac results in the claimed melt region defines a maximum melt region transverse cross-sectional extent as measured perpendicular to an elongate axis of the melt region, wherein the leading region of the heated portion of the elongate susceptor defines a maximum susceptor transverse cross-sectional dimension as measured perpendicular to the elongate axis of the melt region, and further wherein the melting includes melting such that a ratio of the maximum melt region transverse cross-sectional extent to the maximum susceptor transverse cross-sectional dimension is at most 5, absent evidence to the contrary (MPEP § 2112.02). 
Regarding claim 19, the skilled artisan would recognize that the process of Grgac could be duplicated to provide plural imbedded susceptors lengths (MPEP § 2144.04). 

Claims 4, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Grgac et al.(US 8,323,444 B2) as applied to claim 1, further in view of Naveh (US 5,708,251 A).
Regarding claim 4, Grgac does not appear to expressly disclose a trailing and leading body-contacting structure. 
However, Naveh discloses a method for embedding resistance heating wire (title/abstract) which includes a moving operating head 42, wherein pressing includes pressing with a roller 68, equated with the leading body-contacting structure, and further wherein the smoothing includes smoothing with a pressing device 56, equated with the trailing body-contacting structure (FIG. 5; 7:47+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Grgac to include the pressing and smoothing structures of Naveh, in order to better control the smoothing process in accordance with the characteristics of the wire and the depth of embedding (Naveh 8:23+).
Regarding claim 13, Naveh suggests the pressing includes displacing a displaced volume of thermoplastic material, which defines the thermoplastic body, such that the displaced volume of thermoplastic material extends from the body surface of the thermoplastic body (FIG. 7), and further wherein the smoothing includes at least one of: (i) at least partially flattening the displaced volume of thermoplastic material; (ii) at least partially planarizing the body surface of the thermoplastic body; and Page 4 -RESPONSE TO RESTRICTION REQUIREMENT; App. No. 16/878,333(iii) pressing the displaced volume of thermoplastic material toward the body surface of the thermoplastic body (8:23+). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grgac et al.(US 8,323,444 B2) as applied to claim 1, further in view of Wicker et al. (US 2014/0268604 A1).
Grgac does not appear to expressly disclose inductive heating.
However, Wicker discloses a method of embedding wires in thermoplastic structures (title/abstract) in which the wires are heated by induction heating (¶ 49).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Grgac to include the induction heating of Wicker, because such heating could be used in the alternative with expected results. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grgac et al.(US 8,323,444 B2) as applied to claim 1, further in view of Platz (US 6,881,291 B2).
Grgac does not appear to expressly disclose insulated wire.
However, Platz discloses a similar method for embedding wires into plastic surfaces (title/abstract) which includes embedding insulated and non-insulated wires (2:69+, 3:68+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Grgac to include the insulated wires Platz, because such materials could be used in the alternative with expected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Cote; Andre et al.
US 20070102486 A1
Marcoe; Jeffery Lee et al.
US 20210187878 A1
Monk; Russell A. et al.
US 8236220 B2
Espalin; David et al.
US 11317515 B2
Burack; John J. et al.
US 5259051 A
Tilman; Paul A.
US 4824497 A
Barfield; Malcolm R.
US 4956138 A
Roentgen; Paul et al.
US 5282301 A
Mazzucco; Sergio
US 10338413 B2
Sauer; M. Gerd et al.
US 5792298 A
Jones; Morgan
US 9314965 B2
Ewen; A. T. E. et al.
US 4684428 A
Sasaki; Hitoshi et al.
US 5470419 A
Lodder; Bernhard et al.
US 4929408 A
Jones; Gary et al.
US 7069637 B2
Genthner; Werner
US 3954547 A
Schneider; Gerd et al.
US 3750441 A
Mochizuki; Mitsuyuki
US 7410267 B2
BOORN HOWARD F
US 2539690 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742